       Case 1:20-mc-00199-JGK-OTW Document 64 Filed 09/15/20 Page 1 of 6




                   D: +1 212 225 2086
                  jrosenthal@cgsh.com




                                                                September 15, 2020

VIA ECF

The Honorable Ona T. Wang
United States District Court for the Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, NY 10007

                 Re:       In re Application of Vale S.A., Vale Holdings B.V., and Vale International
                           S.A. for an Order Pursuant to 28 U.S.C. § 1782 to Conduct Discovery for
                           Use in Foreign Proceedings, No. 20-mc-199-JGK-OTW

Dear Judge Wang:

                We write on behalf of Vale S.A., Vale Holdings B.V., and Vale International S.A.
(collectively, “Vale”) and all the Respondents in the above-captioned proceeding, in connection
with the attached Stipulation and Proposed Protective Order (the “Protective Order”).1 In order
to best accommodate the discovery in this case, the parties have agreed to make certain
modifications to Your Honor’s model protective order. Per Your Honor’s Individual Practices in
Civil Cases, the parties jointly file this letter to explain the modifications made to the letter and
the disagreement with respect to Vale’s proposed paragraph 8 in the Protective Order.2 The
agreed modifications are as follows:

            Ordered Paragraph. The parties have crafted the Protective Order to be applicable
             to the nature of the proceeding under 28 U.S.C. § 1782. As such, there will be no
             pre-trial phase and the Protective Order will be applicable to the entire proceeding.
1
         The Protective Order, attached hereto as Exhibit 1, contains a paragraph 8 in brackets, which is being
proposed by Vale. The parties’ respective positions as to the inclusion of this paragraph is detailed below.
2
         A redline showing the changes between Your Honor’s model protective order and the Protective Order is
attached hereto as Exhibit 2.
     Case 1:20-mc-00199-JGK-OTW Document 64 Filed 09/15/20 Page 2 of 6

The Honorable Ona T. Wang, p. 2



         Paragraph 2. The parties have clarified paragraph 2 to make clear that the
          information sought in the section 1782 subpoenas served in accordance with Your
          Honor’s Order Granting Ex Parte Application to Conduct Discovery for Use in
          Foreign Proceedings Pursuant to 28 U.S.C. § 1782, ECF No. 45 (the “Order”) will be
          used in connection with an English proceeding (Vale S.A. & Others v. Steinmetz &
          Others, No. CL-2019-000723, the “English Proceeding”) in the High Court of Justice
          – Business and Property Courts of England and Wales (the “English High Court”).

         Paragraph 3. With regards to the procedures following a designation dispute, The
          parties have agreed to meet and confer before bringing any challenge to the Court and
          agreed that the challenging party may do so within 3 days in an effort to ensure any
          disputes do not lead to undue delay in the production and use of documents.

         Paragraphs 4 and 5. The parties agreed to slight modifications to these paragraphs to
          account for the use of documents in the English Proceeding.

         Paragraph 6. The parties agreed to modify paragraph 6 in order to limit the parties
          that would be required to sign an acknowledgment regarding the Protective Order due
          to the impracticality of requesting acknowledgments from certain parties under the
          specific circumstances of this case and protections already in place in the English
          Proceedings. In particular, the parties have added “Parties to the English
          Proceedings” as parties that may receive Confidential Information without signing an
          acknowledgement because such parties would be entitled to see Confidential
          Information if it is filed with the English High Court in the English Proceeding.
          However, as discussed below in regards to paragraph 11, such filings would likely not
          be filed publicly and under English law any party to the English Proceeding who
          receives Confidential Information in this way would be prevented from using it for
          any purpose other than in the English Proceeding without the permission of the
          English High Court or if the document has been read to or by the court or referred to
          at a hearing held in public. Moreover, the parties also agree that counsel to the
          parties, this Court, the English High Court, and any of its personnel do not need to
          sign an acknowledgment to be bound by the Protective Order.

         Paragraph 11. Factual documents of the nature that will be produced in this case and
          which may be filed as evidence in the English Proceeding are not typically filed
          publicly in English proceedings. As such, absent a few exceptions at the discretion of
          the English High Court, Confidential Information produced in this case and filed in
          the English Proceeding will be available to the Court and to the parties to the English
          Proceeding, but will not otherwise be publicly available. Therefore, the parties have
          agreed that the receiving party will provide the producing party with notice after any
          Confidential Information is filed with the English High Court within one business
          day. The parties have agreed to follow the English High Court’s procedures with
          regards to filing under seal should such a filing be necessary.
      Case 1:20-mc-00199-JGK-OTW Document 64 Filed 09/15/20 Page 3 of 6

The Honorable Ona T. Wang, p. 3


          Paragraph 12. The parties have agreed to include clarifying language as to when the
           English Proceedings will be concluded.

               As noted, the sole disagreement among the parties concerns paragraph 8, which
Vale believes should be included and the Respondents wish to exclude. Specifically, the parties
disagree as to whether to include a procedure in the case that a receiving party is served with a
subpoena or court order compelling disclosure of Confidential Information. The parties’
respective positions are as follows:

          Vale’s Position: Given the potential that the receiving party could be subject to a
           subpoena or court order in another jurisdiction, Vale believes that the Protective
           Order should make clear that compliance with legal obligations in another jurisdiction
           will not violate this Court’s order. To minimize the concerns of the producing
           parties, Vale proposes that when served with a subpoena or court order compelling
           disclosure of Confidential Information, the receiving party must provide the
           producing party with prompt notice so it may seek to protect the confidentiality of its
           documents in the applicable forum. While Vale is content for this Court to consider
           the issue when appropriate, there may be circumstances in which this Court lacks
           jurisdiction to relieve, or principles of comity prevent it from relieving, a party of its
           duty to comply with a subpoena or court order issued in another jurisdiction, in which
           case the Respondents appear to take the position that the receiving party must violate
           such subpoena or court order. This position is unreasonable and thus Vale requests
           that its proposed paragraph 8 be included in the Protective Order.

          Respondents’ Position: Petitioners seek to add a provision to the Protective Order
           that would allow compulsory process from any other court or government in any
           other jurisdiction to override the duly entered Protective Order of this Court and
           permit Petitioners to produce Respondents’ confidential documents without any
           restriction on their use or distribution. There is no comparable provision in the
           Court’s standard order. The model orders of Judge Rakoff and Judge Moses similarly
           do not include such a provision. Respondents believe that no such additional
           language is necessary or appropriate. If Petitioners are served with process that calls
           for production of Respondents’ confidential documents, any conflict between that
           process and this Court’s Protective Order can and should be addressed by this Court
           with Respondents provided an opportunity to be heard. Petitioners’ proposed
           approach would effectively render the Protective Order a nullity with regard to any
           subsequent subpoena from anywhere. Under Petitioners’ proposal, Respondents
           would be given notice (with no guarantee of timeliness), with no right for
           Respondents to evaluate or challenge the production unless they went to
           extraordinary lengths, including intervening in foreign litigation to which they are not
           parties. In addition to the burdens this would place on third-party Respondents, the
           provision itself is toothless since, as drafted “nothing in this Protective Order will
           prevent any person subject to it from producing any Confidential Discovery Material
           . . . in response to a lawful subpoena….”

           Leaving the handling of Respondents’ confidential documents in response to a
           subsequent subpoena or other process to the sound discretion of this Court, through
     Case 1:20-mc-00199-JGK-OTW Document 64 Filed 09/15/20 Page 4 of 6

The Honorable Ona T. Wang, p. 4


          application for relief from the Order by Petitioners, provides the simplest and fairest
          forum to resolve any such matters. Respondents’ position is also consistent with the
          unique context of this § 1782 proceeding in which Petitioners seek documents for a
          particular purpose to be used in a particular proceeding. Respondents’ approach
          insures that this Court is able to maintain its authority over discovery process
          authorized in this jurisdiction. It also provides Petitioners with a forum to seek relief
          should they receive any conflicting process in the future, namely this Court. This
          simple, straightforward approach adheres to the Court’s standard order, and equitably
          balances the needs of all parties. Respondents thus believe no additional provision
          should be included in the protective order.


             Thank you for Your Honor’s consideration.

                                     Respectfully submitted,

                                     /s/ Jeffrey A. Rosenthal
                                     Jeffrey A. Rosenthal
                                     jrosenthal@cgsh.com
                                     Lisa M. Schweitzer
                                     lschweitzer@cgsh.com
                                     Lisa Vicens
                                     evicens@cgsh.com
                                     CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                     One Liberty Plaza
                                     New York, New York 10006
                                     T: 212-225-2000
                                     F: 212-225-3999

                                     Counsel for Vale S.A., Vale Holdings B.V., and Vale
                                     International S.A.

                                      /s/ Robert J. Cleary
                                     Robert J. Cleary
                                     William C. Komaroff
                                     Seth D. Fiur
                                     PROSKAUER ROSE LLP
                                     Eleven Times Square
                                     New York, New York 10036
                                     (212) 969-3000
                                     rjcleary@proskauer.com
                                     wkomaroff@proskauer.com
                                     sfiur@proskauer.com

                                     Attorneys for Perfectus Real Estate
                                     Corporation and Tarpley Belnord Corporation
     Case 1:20-mc-00199-JGK-OTW Document 64 Filed 09/15/20 Page 5 of 6

The Honorable Ona T. Wang, p. 5



                                  /s/ Jennifer Selendy
                                  SELENDY & GAY PLLC
                                  Jennifer M. Selendy
                                  Vivek Tata
                                  1290 Avenue of the Americas
                                  New York, NY 10104
                                  212-390-9000
                                  jselendy@selendygay.com
                                  vtata@selendygay.com

                                  Attorneys for Fine Arts


                                  BRYAN CAVE LEIGHTON PAISNER LLP

                                  By:    /s/ Matias Gallego-Manzano

                                  Matias Gallego-Manzano
                                  matias.gallego-manzano@bclplaw.com
                                  1290 Avenue of the Americas
                                  New York, New York 10104
                                  (212) 541-2000

                                  Attorneys for Respondents Bryan Cave
                                  Leighton Paisner and Kenneth L. Henderson

                                  MCDERMOTT WILL & EMERY LLP

                                  By:    /s/ Andrew B. Kratenstein
                                         Andrew B. Kratenstein
                                          Monica S. Asher

                                  340 Madison Avenue
                                  New York, New York 10173
                                  T: (212) 547-5400
                                  F: (212) 547-5444
                                  akratenstein@mwe.com
                                  masher@mwe.com

                                  Attorneys for RFR Holding LLC, RFR Realty LLC, R&S
                                  Chrysler LLC, and Aby Rosen
     Case 1:20-mc-00199-JGK-OTW Document 64 Filed 09/15/20 Page 6 of 6

The Honorable Ona T. Wang, p. 6


                                  By:    s/ Alvin C. Lin
                                         Alvin C. Lin

                                  MORRISON COHEN LLP
                                  909 Third Avenue
                                  New York, New York 10022
                                  Phone: (212) 735-8600
                                  Facsimile: (212) 735-8708
                                  E-mail: alin@morrisoncohen.com

                                  Attorneys for Non-Parties HFZ Affiliated Parties
